Citation Nr: 1716114	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  13-01 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for hematospermia.  

3.  Entitlement to service connection for folliculitis.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 2000 to July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When the Veteran, through his representative, submitted a VA Form 9 substantive appeal in January 2013, he indicated that he wanted a Travel Board hearing at his local VA office.  He also indicated that he was no longer in Hawaii, and requested that all mail be forwarded to an address in Georgia.  

A new address for the Veteran was used by VA after August 2014 and mail returned to VA in October 2015 contained a forwarding address, but there is no indication in the record that mail was ever sent to that address, or that mail sent to the Georgia address was received by the Veteran, as it was returned with the note "unable to forward."

As the evidence indicate that the Veteran never received notice of the scheduled March 2017 hearing and there is no indication that the appellant has withdrawn the hearing request pursuant to 38 C.F.R. § 20.704(e), the Board finds that a remand is necessary so the Veteran may be afforded a new hearing.  See 38 C.F.R. § 20.704.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should clarify the Veteran's address, a copy of which should be associated with the claims file.  Please note the forwarding address on returned mail scanned into VBMS in October 2015.

2.  Thereafter, the AOJ should schedule a new Travel Board hearing for the Veteran.  The AOJ should then send notice of the scheduled hearing to the Veteran at his current address. Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board for further appellate review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

